DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 03, 2022  has been entered.
 
Response to Amendment
3.         In an amendment dated, March 02, 2022, claims 1and 11 are amended and claim 3 is canceled. Currently claims 1, 2 and 4-11 are pending.

Response to Arguments
4.        Applicant's arguments filed November 03, 2022, have been fully considered but they are not persuasive
         In the remarks filed on November 03, 2022 applicant argues prior art of record fails to discloses newly amended claim limitation of independent claim 1 & 11 wherein "... the first information including device identifiers each enabling identification of a different one of a plurality of outside devices that are disposed in a move direction of the first movement with respect to the device control apparatus;…” The office respectfully disagrees. Prior art of record Paragraph 0015 and 0019 discloses the use of control apparatus having a display screen that is capable of controlling outside devices (i.e. temperature controller, blow position controller, air volume controller) and display on the screen information (i.e. an indicator) associated with outside device. The user can select an outside device ( i.e. temperature controller, blow position controller, air volume controller) out of a plurality of outside devices (e.g.  temperature control) and based on selection second information including a plurality of function items or modes of outside device (i.e. switching instruction corresponding to a determined mode and rotation position information) is displayed to the user. Mode identification function is performed based on moving of switch panel at a given direction and particular device is identified (i.e. air conditioner temperature adjustment, blow position adjustment, air volume adjustment), that are disposed in a moving direction controller. In other words when the user moves said controller in a given direction/first movement (e.g. pull, normal and push position or rotational direction) device identifiers each enabling identification of a different one of a plurality of outside devices that are disposed in a move direction of the first movement with respect to the device control apparatus is displayed to the user as current/selected device and subsequent input that would be performed . Thus the user can see a device that is selected (i.e. temperature controller, blow position controller, air volume controller) via an indicator of particular outside device.   Furthermore (Par 0019) discloses display unit 17 (2 display unit) has a mode identification function of turning on and off the dial type switch 11 from the rear side of the front plate 25a of the knob 25 shown in FIG. 1 to the color for each of the modes of “temperature adjustment mode”, “blow position adjustment mode", and “air volume adjustment made", and specifically, a mode identification function is provided. Therefore prior art of record discloses displaying on the screen first information associated with a first movement of the switch panel that is detected (i.e. pull, normal and push position or rotational direction), the first information including device identifiers each enabling identification of a different one of a plurality of outside devices (i.e. air conditioner temperature adjustment, blow position adjustment, air volume adjustment)  that are disposed in a move direction of the first movement with respect to the device control apparatus (i.e. pull, normal and push position or rotational direction).

Claim Rejections - 35 USC § 102

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.        Claim 1, 4, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ito (JP 10-172390) (AAPA).

As in claim 1, Ito discloses a device control apparatus (Fig 1), comprising: 
a base panel; (Fig 1, 3 item 28 and Par 0012) panel 28
a screen which, in operation, displays information; (Fig 1, 3 item 16, 17 and Par 0010 &0012) discloses display unit used to display information to the user
 a switch panel positioned over the base panel with a spacing in between , the switch panel being rotatable and moveable in at least one of a right and left direction, an up and down direction, and a backward and forward direction from an original position of the switch panel; (Fig 1 item 11, fig 3 item 25, Fig 4 and Par 0010) discloses a dial switch positioned over the base panel with a spacing in between; and is rotatable and moveable in at least one direction
one or more connectors that moveably connect the switch panel and the base panel (Fig 3 item 31); a sensor which, in operation, detects a movement of the switch panel; (Fig 3 item 26-27 and Par 0011) discloses sensor used to detect a movement of the switch panel
and a controller (Fig 2 item 18) which, in operation, controls: displaying, on the screen, first information associated with a first movement of the switch panel that is detected, the first information including device identifiers each enabling identification of a different one of a plurality of outside devices that are disposed in a move direction of the first movement with respect to the device control apparatus; selecting an outside device out of the plurality of outside devices ; (Par 0015, 0019, 0026-0029) discloses said controller (18) is used to control information displayed on the screen (45) regarding the function of outside device (e.g. air conditioner temperature adjustment, blow position adjustment, air volume adjustment) based on movement of the switch panel that is detected and identifies different one of a plurality of outside devices (i.e. temperature controller, blow position controller, air volume controller); selecting an outside device out of the plurality of outside devices; and (Par 0015) discloses based on moving of switch panel that is detected a particular device is identified (i.e. air conditioner temperature adjustment, blow position adjustment, air volume adjustment) that are disposed in a move direction of the first movement with respect to the device control apparatus (pull, normal and push position). Furthermore (Par 0019) discloses display unit 17 (2 display unit) has a mode identification function of turning on and off the dial type switch 11 from the rear side of the front plate 25a of the knob 25 shown in FIG. 1 to the color for each of the modes of “temperature adjustment mode”, “blow position adjustment mode", and “air volume adjustment made", and specifically, a mode identification function is provided, For example, a 1 color lamp 56 for lighting display in a 1 color (e.g., red) in the “temperature adjustment mode”; It is composed of a 2 color lamp 57 for lighting and displaying in a 2 color (for example, yellow) and a 3 color lamp 58 for lighting in a 3 color (for example, green). In addition, in the color lamp’s 56 to 58 and the quid crystal backlight 47, the lighting switching is switched by the lighting switching processing circuit 59 at the same time when a predetermined driving control is performed by the control means 18.
 displaying, on the screen in response to a second movement of the switch panel detected after the first movement, (i) second information including a plurality of function items or modes of the outside device selected and (ii) third information on the outside device selected; instructing the outside device selected to perform a function item or change a mode selected by a user in response to the displaying of the second information; and continuing of the displaying of the second information and the third information on the outside device selected, while the instructing is being performed. (Par 0019, 0026-0029) discloses in a first operation said device enters mode identification function is provided (e.g. air conditioner control mode) and after the second movement of the switch panel, second information including a plurality of function items or modes of one outside device is displayed (e.g. temperature control or  blow position controller or air volume controller) wherein in response to second movement (i.e. rotation amount) a function of changing temperature or  blow position or air volume is performed on outside device selected. 

As in claim 4, Ito discloses the device control apparatus according to claim 1, wherein the switch panel is rotatable clockwise. (Fig 3 and Par 0008, 0011) discloses switch panel that is rotatable. 

As in claim 10, Ito discloses the device control apparatus according to claim 1, wherein the base panel is installed in a wall hole of an indoor space and the at least one outside device is located in the indoor space. (Fig 1 item 28 and Par 0010) discloses control device for vehicle that is disposed inside space used to control one outside device is located in the indoor space.

As in claim 11, Ito discloses a device control method for a device control apparatus including
a base panel (Fig 1, 3 item 28 and Par 0012) panel 28, 
a screen (Fig 1, 3 item 16, 17 and Par 0010 &0012) discloses display unit, and a switch panel (25) moveably positioned over the base panel (fig 3 item 31) discloses switch panel (25) moveably positioned over the base panel (28), 
the device control method comprising: 
detecting movement of the switch panel, the movement of the switch panel [(Fig 3 item 26-27 and Par 0011) discloses sensor used to detect a movement of the switch panel] including rotation of the switch panel and movement in at least one of a right and left direction, an up and down direction, and a backward and forward direction from an original position of the switch panel; (Fig 1 item 11, fig 3 item 25) discloses a dial switch positioned over the base panel with a spacing in between; and is rotatable and moveable in at least one direction
displaying (Fig 1), on the screen, first information associated with a first movement of the switch panel that is detected, the first information including device identifiers each enabling identification of a different one of a plurality of outside devices that are disposed in a move direction of the first movement with respect to the device control apparatus; selecting an outside device out of the plurality of outside devices; (Par 0015, 0019, 0026-0029) discloses said controller (18) is used to control information displayed on the screen (45) regarding the function of outside device (e.g. air conditioner temperature adjustment, blow position adjustment, air volume adjustment) based on movement of the switch panel that is detected and identifies different one of a plurality of outside devices (i.e. temperature controller, blow position controller, air volume controller); selecting an outside device out of the plurality of outside devices; and (Par 0015) discloses based on moving of switch panel that is detected a particular device is identified (i.e. air conditioner temperature adjustment, blow position adjustment, air volume adjustment) that are disposed in a move direction of the first movement with respect to the device control apparatus (pull, normal and push position). Furthermore (Par 0019) discloses display unit 17 (2 display unit) has a mode identification function of turning on and off the dial type switch 11 from the rear side of the front plate 25a of the knob 25 shown in FIG. 1 to the color for each of the modes of “temperature adjustment mode”, “blow position adjustment mode", and “air volume adjustment made", and specifically, a mode identification function is provided, For example, a 1 color lamp 56 for lighting display in a 1 color (e.g., red) in the “temperature adjustment mode”; It is composed of a 2 color lamp 57 for lighting and displaying in a 2 color (for example, yellow) and a 3 color lamp 58 for lighting in a 3 color (for example, green). In addition, in the color lamp’s 56 to 58 and the quid crystal backlight 47, the lighting switching is switched by the lighting switching processing circuit 59 at the same time when a predetermined driving control is performed by the control means 18.
displaying, on the screen in response to a second movement of the switch panel or a touch on the screen detected after the first movement, (i) second information including a plurality of function items or modes of the outside device selected and (ii) third information on the outside device selected; instructing the outside device selected to perform a function item or change a mode selected by a user in response to the displaying of the second information; and continuing of the displaying of the second information and the third information on the outside device selected, while the instructing is being performed. (Par 0019, 0026-0029) discloses in a first operation said device enters mode identification function is provided (e.g. air conditioner control mode) and after the second movement of the switch panel, second information including a plurality of function items or modes of one outside device is displayed (e.g. temperature control or  blow position controller or air volume controller) wherein in response to second movement (i.e. rotation amount) a function of changing temperature or  blow position or air volume is performed on outside device selected. 

Claim Rejections - 35 USC § 103
8.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.        Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 10-172390) (AAPA)

As in claim 2, Ito discloses the device control apparatus according to claim 1, wherein the first information includes at least one of the following information of the plurality of outside devices: a nickname; a product name; or an identification number. (Fig 1 and Par 0007, 0010) discloses information displayed on display include outside device information (i.e. air conditioner adjustment controller (e.g. temperature control or  blow position controller or air volume controller)) wherein color light outside device identification is provided (e.g. red light for temp control, and green and yellow for other outside device such as blower position controller or air volume controller). Therefore it would have been obvious and well known to an ordinary skill person in the art at the time of the filing to add information of controlled device on said screen to allow the user identify devices that the user is about to adjust using said device control apparatus.  

As in claim 5, Ito discloses the device control apparatus according to claim 4, wherein when the sensor detects 90-degree or more rotation of the switch panel, the controller controls displaying information associated with the rotation detected on the screen. (Fig 3 and Par 0008, 0011, 0019) discloses switch panel that is rotatable and displaying information associated with the rotation detected on the screen. But fails to disclose said rotation of the switch panel being 90-degree or more rotation. However given prior art of record having switch panel that is rotatable it would have been obvious to have said rotation be over a given degree as an alternate design choice to allow/require the user move switch panel 90-degree or more rotation for sensor to detect an input.

As in claim 6, the device control apparatus according to claim 4, wherein when the sensor detects 90-degree or more rotation of the switch panel, the controller controls to clear display of information on the screen. (Fig 3 and Par 0008, 0011, 0019) discloses switch panel that is rotatable and displaying information associated with the rotation detected on the screen. But fails to disclose said rotation of the switch panel being 90-degree or more rotation. However given prior art of record having switch panel that is rotatable it would have been obvious to have said rotation be over a given degree as an alternate design choice to allow/require the user move switch panel 90-degree or more rotation for sensor to detect an input.

As in claim 7, Ito discloses the device control apparatus according to claim 4, wherein content of the first information is different depending on a degree of rotation of the switch panel. (Fig 3 and Par 0008, 0011, 0019) discloses switch panel that is rotatable and is capable of displaying information associated with the rotation detected on the screen; Thus it would have been obvious to an ordinary skill person in the art to program said input device to have different functions of switch panel depending on a degree of rotation

11.        Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 10-172390) (AAPA) in view of Wada et al (JP 2018-34675) (AAPA).

As in claim 8, Ito discloses the device control apparatus according to claim 1, but fails to disclose the controller controls displaying a confirmation button on the screen and instructing the one outside device to perform the function item selected, after touch of the confirmation button is detected. However (Par 0015) discloses slide operation on display screen wherein after confirmation is performed on a screen/button selection function is performed. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Ito with the teaching of Wada et al such that an operation would be performed after user confirmation in order to reduce false/unintentional input.

As in claim 9, Ito discloses the device control apparatus according to claim 1, but fails to disclose the one or more connectors are springs, each of which pulls back the switch panel to the original position of the switch panel when the switch panel is moved from the original position. However (Fig 5 and Par 0041) discloses control push switch is biased by a spring pulls back the switch panel to the original position of the switch panel when the switch panel is moved from the original position. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Ito with the teaching of Wada et al such that side temperature control switch would return to its original position after it is moved by the user when it is in operation in order to reduce wear and tear of said switch by reducing movement of said device. 

Conclusion


12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENYAM KETEMA/Primary Examiner, Art Unit 2626           
         11/19/2022                                                                                                                                                                                             
.